                                                                                                Samir R. Mehta
                                                                                                           PARTNER
                                                                                                    (314) 259.4517 (T)
                                                                                                    (314) 259.4473 (F)
                                                                                             samir.mehta@stinson.com

February 18, 2020

Via ECF

The Honorable Katherine Polk Failla
United States District Court
Southern District of New York
                                                                       MEMO ENDORSED
40 Foley Square, Room 2103
New York, NY 10007

Re:      Request for Adjournment of Pre-Motion Conference and Initial Conference in Joseph
         Guglielmo v. Nebraska Furniture Mart, Inc., 1:19-cv-11197 (KPF)(KHP)

Your Honor:

       Defendant Nebraska Furniture Mart, Inc. (“NFM”) respectfully requests permission to adjourn the
pre-motion conference and initial conference set for February 20, 2020 at 12:30 PM, pursuant to Your
Honor's order of February 10, 2020. ECF No. 17. Plaintiff Joseph Guglielmo does not oppose this request.

        NFM understands that counsel is required to appear in person at the conference pursuant to Section
3(A) of Your Honor's Individual Rules and Practices which states, “[t]he attorney who will serve as principal
trial counsel must appear at all conferences with the Court.” Due to unexpected conflicts for other cases,
both of the undersigned attorneys will have great difficulty appearing in person on February 20, 2020 at the
scheduled time of the Initial Conference and Pre-Motion Conference. Both counsel are traveling extensively
this week and are expected to be out of the area on the date of the Conference, making in-person attendance
greatly difficult.

      Plaintiff does not oppose this request and has expressed that adjournment would also be more
convenient for Plaintiff.

       Given the difficultly and expense associated with appearing in person, NFM’s counsel respectfully
requests adjournment of the initial conference set for February 20, 2020 at 12:30 PM EST to a date agreeable
by the Court.

                                                /s/ Samir R. Mehta

                                                Samir R. Mehta (pro hac vice)
                                                7700 Forsyth Blvd.
                                                Suite 1100
                                                St. Louis, MO 63105

                                                Kieran M. Corcoran (KC4935)
                                                1325 Avenue of the Americas
                                                27th Floor
                                                New York, New York 10019
                                                (212) 763.8491 (t)

                                7700 Forsyth Blvd., Suite 1100, St. Louis, MO 63105


CORE/3504102.0019/157792273.1
 Judge Katherine Polk      Failla
 February 18, 2020
 Page 2


                                     (212) 763.8304 (f)
                                     kieran.corcoran@stinson.com

                                     Attorneys for Defendant, Nebraska Furniture Mart, Inc.
 To: All Parties via ECF


Application GRANTED. The pre-motion conference currently scheduled for
February 20, 2020, is hereby ADJOURNED to March 18, 2020, at 11:00 a.m. The
Court notes that the February 20 conference was scheduled on December 18,
2019 (Dkt. #5), and the Court in the future expects counsel to be mindful of
the calendar.

Dated:          February 18, 2020             SO ORDERED.
                New York, New York



                                              HON. KATHERINE POLK FAILLA
                                              UNITED STATES DISTRICT JUDGE




 CORE/3504102.0019/157792273.1
